239 F.2d 647
Peter R. HIGGINS, Sr., Appellant,v.UNITED STATES of America.
No. 15692.
United States Court of Appeals Eighth Circuit.
November 30, 1956.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Robert N. Jones, St. Louis, Mo., for appellant.


3
Harry Richards, U. S. Atty., St. Louis, Mo., and Forrest Boecker, Asst. U. S. Atty., Clayton, Mo., for appellee.


4
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee.